Harvey, J.
Appeal from an order of the Family Court of Ulster County (Kane, J.), entered June 16, 1987, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 4, and found respondent in willful, violation of a support order.
In October 1986, respondent was found by Family Court to have willfully violated a May 1986 support order. The court thus ordered respondent to pay $20 per week in support of his wife and two infant children, and further ordered that if respondent missed future payments he would be committed to jail. On January 26, 1987, petitioner filed the instant petition alleging that during the approximately three-month period since the October 1986 order, respondent had paid only $80 toward his support obligations. Hearings ensued before a Hearing Examiner and then Family Court. Respondent was found in willful violation of the support order and committed to the Ulster County Jail for 40 consecutive weekends. This appeal followed.
Respondent contends that there was inadequate evidence to *863support a finding of a willful violation of the support order. At his hearing before Family Court, respondent acknowledged his failure to comply with the support order. This was prima facie evidence of a willful violation (see, Family Ct Act § 454 [3] [a]; Matter of Rosa v Borowski, 101 AD2d 668). Respondent was afforded ample opportunity at the hearing to explain his reasons for noncompliance. Family Court found the excuses offered by respondent unconvincing. Upon review of the record, we see no reason to disturb the court’s determination. Accordingly, the order should be affirmed.
Order affirmed, without costs. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.